The opinion of the court was delivered by
Thiele, J.:
This appeal is from a judgment denying an injunction.
The abstract does not set forth the pleadings, but only their general nature, and the only specification of error is that the trial court-erred in refusing to grant the injunction. Such an assignment is too general and does not specify an error within the meaning of rule 5 of this court. See, also, Lumber Co. v. Smith, 84 Kan. 190, 114 Pac. 372, syl. ¶ 1.
Insofar as the abstract discloses, plaintiffs and defendants, or some of them, owned adjoining lands, portions of which along their boundary line were rather flat. Surface water seems to have collected on each. Plaintiffs contended that defendant Barnes was digging a ditch which would cast the water on them. There was conflicting evidence as to whether Barnes was digging a ditch or merely cleaning out one which had existed for many years, whether there was a natural flow of water from defendants’ to plaintiffs’ lands or vice versa, etc. After hearing all of this evidence, the trial court rendered judgment in favor of defendants.
If the trial court made any findings of fact, they are not - abstracted. The general judgment for defendants carries with it a finding of all necessary facts in their favor.
No error has been made to appear, and the judgment of the trial court is affirmed.